Title: To George Washington from Henry Bouquet, 1 July 1758
From: Bouquet, Henry
To: Washington, George



Sir
Camp near Reas Town 1st July 1758

General Forbes having ordered a Communication to be opened from Fort Frederic to Cumberland; I must desire that you will order three Hundert men (Including the Maryland Troops under your Command) to begin to cut on your Side the Said Road already blazed towards Fort Frederic, and to proceed until they meet the 500 men employed to cut from Ft Frederic: They must have Waggons to carry their Tools, Rum, and Provisions.
If you want Tools, Please to apply to Sir John St Clair, or to Governor Sharpe.
Besides that Detatchment, you will garrison Fort Cumberland, and with the remainder of your Troops, open the Road to Reas Town, where I hope to have Soon the Pleasure to See you, and Col. Byrd. I am with the highest regard Sir Your most obedient and most hble servant

Henry Bouquet

